OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The record does not contain evidence to support a finding of any promise, express or implied, to convey the premises to plaintiff and, consequently, a constructive trust may not be imposed. (See Sharp v Kosmalski, 40 NY2d 119.) Further, in the circumstances of this case, there being no *809implied promise to convey, reimburse or to grant a lesser interest in the property, plaintiff’s mere expectation, however sincere, is insufficient to establish an equitable lien. (See 51 Am Jur 2d, Liens, § 24.) Since no debt, duty or obligation of the decedent to the plaintiff has been demonstrated, an equitable lien cannot be imposed.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.